Citation Nr: 1822518	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  06-06 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for actinic keratosis.

2.  Entitlement to service connection for squamous cell carcinoma of the left cheek.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Coogan, Associate Counsel
INTRODUCTION

The Veteran had active service in the U.S. Army from August 1967 to August 1969, including service in the Republic of Vietnam.  Among other awards, the Veteran received the Combat Infantryman Badge. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2005 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A September 2005 rating decision denied service connection for actinic keratosis and/or skin discoloration.  In March 2006, the Veteran testified at the RO before a Decision Review Officer (DRO) regarding his claim for service connection for actinic keratosis.  In July 2008, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO regarding his actinic keratosis claim.  Transcripts from both hearings are of record.  Thereafter, in September 2008, the Board denied the Veteran's claim for service connection for actinic keratosis. 

The Veteran appealed the Board's September 2008 decision on actinic keratosis to the United States Court of Appeals for Veterans Claims (Court).  In September 2009, the Court granted a Joint Motion for Remand (Joint Motion) filed by counsel for the appellant and counsel for the VA Secretary, vacating the Board's decision, and, inter alia, remanding the claim for service connection for actinic keratosis for further proceedings consistent with the Joint Motion.  Subsequently, in November 2009, the Board remanded the claim for service connection for actinic keratosis for development consistent with the Joint Motion.  

In March 2013, the Board notified the Veteran that the VLJ who had conducted the July 2008 hearing was no longer employed at the Board, and gave the Veteran an opportunity to request a new hearing.  The notification letter informed the Veteran that if he did not respond in 30 days, it would be presumed that he did not desire another hearing.  The Veteran did not respond to the March 2013 letter.

The issue of entitlement to service connection for squamous cell carcinoma of the left cheek is on appeal from an August 2007 rating decision.  In his March 2010 VA Form 9 (substantive appeal) for his squamous cell carcinoma claim, the Veteran requested a Board hearing via live videoconference.  In August 2012, however, the Veteran withdrew his request for a Board hearing.  As the hearing request has been withdrawn, the Board may proceed to the merits of the Veteran's squamous cell carcinoma claim without a hearing.  38 C.F.R. § 20.702(e) (2017).

In May 2013 and November 2013, the Board remanded the Veteran's claims for service connection for both squamous cell carcinoma of the left cheek and actinic keratosis, for further development. 

The issue of service connection for squamous cell carcinoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise that his currently diagnosed actinic keratosis is etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for actinic keratosis have been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his actinic keratosis began during service or are attributable to events during service.  Specifically, the Veteran has asserted that sun exposure during service, especially in Vietnam, and possibly exposure to Agent Orange during his time in Vietnam, were the cause of his actinic keratosis.

Service connection may be established for a disability resulting from diseases or injuries that are clearly present in service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of:  (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the claimed in-service disease or injury and the present disability.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be granted for a disability diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in-service.  38 C.F.R. § 3.303 (2017).  

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310 (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. §  3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.   

The Veteran's service treatment records (STRs) do not show any findings or treatments of actinic keratosis during service.  The only mention of any skin condition at all while in service is a December 1968 medical treatment note about open sores and scaly lesions between the Veteran's fourth and fifth toes, which were treated with Tinactin and other medications.

Post-service, the Veteran was diagnosed with actinic keratosis around 2003. In December 2004, a private, board certified dermatologist, Dr. K.V.B., issued a letter stating that the Veteran had first come to see her in December 2003, after using medication on his forehead and scalp for 3-1/2 weeks, for thick and crusty lesions.  Dr. K.V.B. described her December 2003 treatment, and stated that during the current visit, in December 2004, the Veteran had clinically precancerous or actinic keratoses on the ears, nose and cheeks.  She stated the Veteran would now restart application of medication, to bring out the rest of the damage that might not have been treated a year before.  In this December 2004 letter, Dr. K.V.B. stated her  opinion linking the Veteran's condition to service, stating that these were precancerous lesions that formed several decades ago, likely, when the Veteran was in the sun in the service over in Asia.  She stated that, if someone is not exposed to ultraviolet light, these do not form.  Dr. K.V.B. stated that she felt this was a strong connection to the Veteran's service in the armed forces several decades ago.

In July 2005, the Veteran was afforded a VA examination for his actinic keratosis.  The VA examiner stated that the Veteran's service had included a one-year tour of Vietnam, from 1968-1969.  The Veteran reported that it was hot the entire year he was there, and though he did not know the temperature, he recalled that it was very hot and sunny.  The Veteran stated that whenever he was on a carrier, he would wear a CVC helmet, and then in the field he would wear a bush hat. The VA examiner noted that STRs showed that, in December 1968, the Veteran was treated for scaly lesions and open sores between his fourth and fifth toes, and the Veteran was diagnosed with tinea infection.  The VA examiner noted that the Veteran reported first noticing red, scaling lesions in approximately 2001, to his temple regions.  The VA examiner stated the original diagnosis of actinic keratosis was made in 2003.  The VA examiner noted that, in December 2003, the Veteran had had a diagnosis of lentigo or nevus on the left forearm, and actinic keratosis on the forehead, and that in December 2004, the Veteran had again gone to Dr. K.V.B. with macules on the ears, cheeks, and nose, and had again been diagnosed with actinic keratosis.  The July 2005 VA examiner reviewed the Veteran's post-service occupations, hobbies, and sun exposure, noting that the Veteran had worked for one company for thirty-three years, with thirty of those years being inside a warehouse, and the last three being a member of the grounds crew, where he mowed grass and did all the outside management of the location.  The VA examiner noted that, presently, the Veteran had worked for four consecutive summers at a cemetery, where he would be outside approximately 40 hours per week.  The VA examiner stated that the Veteran also reported he had ridden motorcycles since he was 14-15 years old, and currently rode them only on weekends, but had ridden them much more than that during his thirty-three years at his prior employer.  The Veteran stated that he did not currently wear a helmet.  The July 2005 VA examiner concluded, in consultation with the head dermatologist at that VA Medical Center, that he could not resolve the issue of whether the Veteran's actinic keratosis was service connected or not without regard to mere speculation.

In March 2006, the Veteran testified at a RO hearing about his actinic keratosis.  He stated that his "blotches" were on his forehead, nose, cheeks, and temples, and to where he used to have a hairline.  The Veteran stated that his private dermatologist, Dr. K.V.B., had told him that one reason she attributed his condition to service was that certain symptoms were up to where his hairline used to be, showing that he had had hair when this happened.  The Veteran reported Dr. K.V.B. had said you get the condition at an early age, but it does not show up until you are in your 40s or 50s.  The Veteran stated that he had first gone to Dr. K.V.B. about two or three years ago, and the dermatologist had then told him he had actinic keratosis, but he had never been told he had it before that.  The Veteran also reported that Dr. K.V.B. said she had been to Vietnam about two years ago, and that she thought that Vietnam was the time and place that the condition had "happened" for the Veteran.  The Veteran also indicated that, although he had ridden motorcycles from the age of 14-15 years old, there had been a helmet law at that time.

In July 2008, the Veteran testified at a BVA hearing regarding his actinic keratosis.  The Veteran stated that he had not received any treatment for this condition in service.  He stated that his private dermatologist, Dr. K.V.B., had explained to him that actinic keratosis is something that happens to you when you're in your late teens or early 20s, and does not show up until you're in your late 40s or 50s.  The Veteran stated that Dr. K.V.B., based on her visit to Vietnam, the climate there, and her studies, had the opinion that the actinic keratosis had happened in Vietnam.
The Veteran said Dr. K.V.B. had also told him that the fact certain symptoms only occurred up to where his hairline used to be, showed her that he had had hair when he got the sun damage, and she put the time of damage in his early 20s.  

In November 2009, private dermatologist Dr. K.V.B. issued another letter regarding the Veteran's condition, stating that she first diagnosed him with actinic damage on his forehead and scalp in October 2004.  She stated that during the current November 2009 visit, the Veteran said that the lesions were getting larger, and she reported the Veteran's entire scalp and temples were now covered with crusty papules.  Dr. K.V.B. stated that the Veteran's diagnosis in November 2009 remained actinic keratoses, and that the Veteran would be starting medication to the scalp, temples and cheeks to treat these, so that they would not turn into squamous cell carcinoma.  Dr. K.V.B. again clearly stated that she believed the Veteran's actinic keratoses were related to military service.  She opined that the keratoses likely were instigated by service in the military when the Veteran was in Vietnam.  Dr. K.V.B. stated that actinic keratoses come from ultraviolet exposure, and it was highly unlikely that the Veteran would have had these without the exposure in Vietnam.  She noted the sun is much stronger there, and the troops at that time were exposed to long days of sun in a tropical climate where they get the sun year round.  Dr. K.V.B. also noted that it had been her experience during 10 years in dermatology that the majority of people with actinic damage have either lived in Florida or have served in the military in sunny, tropical, or desert areas.  She noted that, at their present location in Ohio, they had only short summers, and that often the sun exposure is not significant even during summer.  She noted that, on the other hand, being in Vietnam year round would allow for much more exposure to the skin where the sun is much stronger than it is in Ohio.  Dr. K.V.B. also concluded that, although it cannot be said with certainty, it was highly likely that the Veteran's tour in Vietnam contributed to his actinic damage, thus putting him at increased risk to develop squamous cell carcinoma.

In May 2010, the Veteran was afforded another VA examination for his actinic keratosis.  The VA examiner stated that actinic keratosis is caused by sun exposure from both isolated severe sunburns (especially in childhood) and chronic exposure over the years.  The VA examiner concluded that he could not resolve the issue of whether the Veteran's actinic keratosis was service connected to a specific 12 month period (i.e., the Veteran's service in Vietnam) without resort to mere speculation.

In July 2013, the Veteran was afforded a VA examination for his actinic keratosis.   The VA examiner explained that the Veteran's sun exposure was in 1967-1969, and the Veteran had only developed actinic keratosis much later, after many more years of non-service sun exposure.  The examiner also noted that actinic keratosis appears very commonly in individuals as they age.  The VA examiner concluded that the Veteran's actinic keratosis condition was less likely than not incurred in or caused by an in-service injury, event or illness, on either a direct service connection basis or secondary service connection basis.

In a September 2016 VA examination, the VA examiner discussed the Veteran's medical history for these two conditions, and noted that the Veteran had worked inside as a factory worker, and did not engage in outside sports or spend time at the beach.  The Veteran was, however, a frequent motorcycle rider for many years, and belonged to a riding club.  The VA examiner reported that the Veteran stated he did not wear a helmet, but did wear a hat while riding.  The VA examiner stated that risk factors for actinic keratosis include chronic sun exposure, fair skin, advancing age, and male sex.  The VA examiner stated that the Veteran did not have a history of chronic sun exposure while in the service, though he likely did have short term exposure while in Vietnam.  The VA examiner stated, however, that this would not be enough exposure to put the Veteran at risk for actinic keratosis.  The Veteran's motorcycle riding for many years would put him at risk for chronic sun exposure, more so than his one year tour in Vietnam.  The VA examiner discussed the positive nexus opinions of private dermatologist Dr. K.V.B., and offered alternative arguments against some of Dr. K.V.B.'s points.  The VA examiner opined that the Veteran's actinic keratosis was unlikely (less than 50 percent probability) to have been incurred in or caused by Vietnam sun exposure during service.

In this case, the record thus contains conflicting medical opinions as to the likely relationship of the Veteran's actinic keratosis and active service.  However, the Board concludes that, in this case, the competent medical opinion evidence of record is at least in relative equipoise as to whether the Veteran's actinic keratosis is related to service.  Therefore, resolving any reasonable doubt in his favor, as is required by the law, the Board concludes that the competent evidence of record reasonably supports the Veteran's claim, and that service connection for actinic keratosis is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for actinic keratosis is granted.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on the issue on appeal.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

In September 2016, the Veteran was afforded a VA skin diseases examination in accordance with a November 2013 Board remand.  The November 2013 Board remand (repeating the Board's May 2013 remand instructions that had not been followed in the July 2013 VA examination) specifically instructed that the physician conducting the new VA examination must offer an opinion, as to whether the disability was at least as likely as not casually related to in-service disease or injury, particularly in-service exposure to the sun, to include in Vietnam.  The new September 2016 VA examination, however, was incomplete, as it did not provide a direct service connection opinion for squamous cell carcinoma. Thus, a remand is required to obtain a new VA examination  and opinion.  

In addition, because this decision has granted service connection for the Veteran's actinic keratosis, the new VA examination must also provide an opinion on whether the Veteran's squamous cell carcinoma was caused by or aggravated by any of his service-connected disabilities, to include his now service-connected actinic keratosis.
 
Finally, there is some indication in the records that the Veteran's squamous cell carcinoma may not be confined to his lower left cheek.  For example, the September 2016 VA examination stated that the Veteran had reported that, in 2015, he had had a squamous cell carcinoma treated on his left upper chest.  Therefore, the VA examiner should include in the VA examination a determination and opinion as to whether squamous cell carcinomas exist on other parts of the Veteran's body, other than his left cheek, and whether these are causally related to service on a direct or secondary service connection basis.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records and private records pertaining to the Veteran's squamous cell carcinoma, and associate the records with the claims file.

2.  Afford the Veteran an opportunity to submit additional evidence or information regarding his squamous cell carcinoma, to include any nexus opinions from medical providers that relate his squamous cell carcinoma to service, or to his service-connected actinic keratosis or any other service-connected disability.  All records and responses received should be associated with the claims file, and any indicated appropriate development undertaken.

3.  Following the completion of the above, schedule the Veteran for a VA examination with a physician (M.D.), who has not previously examined him, to determine the etiology of his diagnosed squamous cell carcinoma.  The claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  

After reviewing the file, obtaining a complete medical history of the Veteran's claimed condition, and examining the Veteran, the examiner should provide an opinion as to:

(a)  whether it is at least as likely as not (50 percent or greater probability) that any diagnosed squamous cell carcinoma, anywhere on the Veteran's body, is etiologically related to his active duty service.

(b)  whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's service-connected disabilities, to include his service-connected actinic keratosis, caused any diagnosed squamous cell carcinoma, anywhere on the Veteran's body.

(c)  whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's service-connected disabilities, to include his service-connected actinic keratosis, aggravated any diagnosed squamous cell carcinoma, anywhere on the Veteran's body.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

(d)  as part of the above, the examiner should also provide a determination of the locations on the Veteran's body where squamous cell carcinomas have been or are currently located.

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical and lay evidence of record, to include the Internet extract referenced by the Veteran's representative in his December 2012 presentation (Epidemiology, natural history, and diagnosis of actinic keratosis, found on the website UpToDate); the positive opinions rendered by private dermatologist Dr. K.V.B. in December 2004 and November 2009; and the January 2007 private provider Dermatopathology Report (stating a diagnosis of "squamous cell carcinoma in-situ arising in hypertrophic actinic keratosis with associated cutaneous horn").  

In addition, in rendering the requested opinions, the examiner must consider and discuss the question of whether squamous cell carcinoma can have a delayed onset, based on sun exposure and damage many years earlier.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.

5.  After ensuring compliance with the above, readjudicate the claim remaining on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


